Citation Nr: 0300222	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-01 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against the 
claimant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The appellant had recognized guerrilla service from 
December 1944 to October 1945.  He also had service with 
the Regular Philippine Army from October 1945 to November 
1945.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 determination by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to revocation of a forfeiture previously 
declared against the appellant.  He subsequently perfected 
a timely appeal regarding that issue.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) 
in January 2001.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in February 2001, the appellant indicated that 
he wished to appear at a personal hearing before a Member 
of the Board at the RO in Oakland, California.  Pursuant 
to 38 C.F.R. § 20.700 (2002), a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear 
in person.  The Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  See 
38 U.S.C.A. § 7107(b) (West Supp. 2002).  

The record reflects that, in November 2001, jurisdiction 
over this appeal was temporarily transferred from the RO 
in Manila to the RO in Oakland, California.  A hearing 
before a Decision Review Officer was subsequently 
scheduled, and the appellant was notified of the date and 
time of this hearing in a November 2001 letter from the 
Oakland RO.  The appellant then failed to report for this 
hearing, and jurisdiction over the case was transferred 
back to the RO in Manila.


As noted above, the Board may not proceed with an 
adjudication of the appellant's claim without affording 
him an opportunity for the hearing he requested.  Although 
the appellant was provided with the opportunity to appear 
for a personal hearing before a Decision Review Officer, 
the Board is of the opinion that this did not satisfy his 
specific request for a personal hearing before a Member of 
the Board.  Therefore, a remand is required.

Accordingly, this case is remanded for the following:

The RO in Manila should take steps to 
arrange for the appellant to be 
provided with a personal hearing at the 
RO in Oakland, California, to be 
conducted by a traveling Member of the 
Board.  Appropriate notification should 
be given to the appellant and his 
representative, and such notification 
should be documented and associated 
with the appellant's claims folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


